DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The remarks state that the previously applied references does not disclose the features associated with the collaborative session including a state of editing tools selected in the first instantiation of the printed product editor for editing the content included in the printed product, updating state variables corresponding to the state of editing tools selected in the first instantiation of the printed product editor in the database; and synchronizing a state of editing tools of the second instantiation of the 

Regarding the previously applied reference of Milvaney, the reference discloses a collaboration application used by multiple users to edit a document, which is disclosed in ¶ [24] and [70].  When a user makes an edit of a document, the system creates a notification that shows, to collaborators on the document, the type of edit performed on the document, which is disclosed in figures 4, 6, ¶ [30], [33] and [70].  Figure 6 shows events that a user has selected to modify a document, which could serve as variables for different types of edits.  When a user edits a document, the modification list is updated with menu options associated with edits, which is disclosed in ¶ [43].  The types of edits that are registered or stored are related to changes of styling or formatting of content within a document, which is disclosed in ¶ [47].  A user’s selection of a formatting and styling change involves a selection of this setting in an editor, such as in figure 1D, and these events are updated within an event store, which is disclosed in ¶ [44].   Despite teaching the above, the Milvaney reference is deficient in disclosing the same edits selected in a first instantiation is synchronized and displayed in a second instantiation.  However, this feature is disclosed in the Lemonik reference described below. 


	Thus, in view of the above, the features of the claims are disclosed below.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarom (US Pub 2010/0174783) in view of Milvaney (US Pub 2020/0162561) and Lemonik (US Pub 2011/0252339).

Re claim 1: Zarom discloses a computer-implemented method of co-editing a design for a printed product, the method comprising: 
storing, by one or more processors, one or more tool state variables corresponding to editing tools included in a printed product editor in a database (e.g. the coordinating device stores a set of global commands that are transmitted from the coordinating device to the user computers that will edit a document, which is disclosed in ¶ [52] and [53]);

[0052] Coordinating device 110 may coordinate the commands received from the plurality of user computers 140 and 150 to enable shared editing of the same or overlapping digital data. Coordinating device 110 may include a computing module 115, for example, having logic software, to determine which of the received command(s) to execute, which to delete, and the order of execution, according to embodiments disclosed herein. Coordinating device 110 may store a set of global commands to be executed, e.g., in an execution buffer 117. The set of global commands may be transmitted to all connected computer 140 and 150 and may be locally executed in all versions of the shared document stored thereon. Computing module 115 may be integral to or separate from processor 116 in coordinating device 110, processor 136 in shared digital data server 130, and/or processor(s) 146 and/or 156 in user computers 140 and 150, respectively. Execution buffer 117 may be integral to or separate from memory unit 118. 

[0053] In some embodiments, two or more users on separate computers 140 and 150 may enter respective commands to edit the content of the same or duplicate digital data in a manner that is contradictory, redundant, or mutually exclusive. In one example, when the same or duplicate text, image or multi-media document is displayed on computers 140 and 150, the user on computer 140 may select a command to delete a paragraph, while the user on computer 150 may select a command to amend a sentence within the same paragraph. In another example, when a 

receiving, by the one or more processors and from a first electronic device executing a first instantiation of the printed product editor, a request for a collaborative communication session with a second electronic device executing a second instantiation of the printed product editor (e.g. the initiator computer sends a request to a coordinating device to initiate a session to edit a document with another computer, which is disclosed in ¶ [16]-[18] and [120]-[122].  The second computer receives the commands used to modify a document, which is disclosed in ¶ [52] and [53] above.); 

[0016] The application, whether implemented as a web site or as a peer-to-peer application, may be handled in sessions. The members of the session may be a plurality of connected computers (e.g., connected to the web site in the web site implementation or connected to other computers in peer to peer implementation). Each session may be initiated by one of the members. For the purpose of illustration, the initiator of a session may be referred to as the "initiator". The initiator may start a session by inviting other members to join the session. During a session, members may join or leave the session. A session is preferably terminated when the initiator stops or leaves the session. 
[0017] According to other embodiments of the present invention, each member of a session may share his or her digital content, for example, by placing the content in a shared place, such as a memory location, which can be accessed by all the members of the session, for example, using a uniform resource locator (URL) or other address information, or by pointing to content located on 

[0018] According to some embodiments of the present invention, the session initiator may control the session or alternatively, each user may have equal control. In still another embodiment, each computer may have a predetermined control level associated with a priority level of the computer. The session initiator may delegate control of the session to one or more members of the session. Control of the session may include uploading shared digital data, edit shared digital content, play, stop, pause, rewind or fast-forward shared video content; when the content includes a document or presentation or photo album or any other multi -page or multi-layer document, control of the session may include editing the document content or to switch layers, for example, going forward, backwards or to a specific page or layer. 

[0102] According to an exemplary embodiment of the present invention, user computer 304 may be, in this example, a session initiator. User computer 304 may send a request over network 314 to content serving device 302 to initiate synchronized playback. User computer 306 may receive the request directly from user computer 304, or alternatively may receive the request from content serving device 302. After session initiation, user computer 304 may delegate the ability to control the session to user computer 306. Clocks 318 and 328 and reference clock 308 may be synchronized, e.g., as described above. 

[0120] According to one embodiment of the invention, one user computer may initiate a session by inviting other computers to join, for example, to edit a document or to modify the playback rate a movie. In one embodiment, the initiator computer may delegate control to other user computers to edit the shared digital data. In other embodiments, control to edit the shared digital data may automatically be shared by all the participants of the session. 
[0121] In operation 700, a first user computer A may initiate or enter a session for sharing digital data. The session may be 
[0122] In operation 710, user computer A may provide or access digital content in a shared memory location (e.g., such as digital data server 130 of FIGS. 1 and 2 or content table 407 in FIG. 4). Storing the digital data in the shared memory location may enable the digital data to be shared by all the participants of the session. 
[0123] In operation 720, multiple, independently operated user computers B and/or C may join the session. User computers B and/or C may join the session by accepting an invitation from A. The invitation may be sent via a peer to peer protocol. During the session any of the participants may invite other members to participate. In this scenario user computer B may invite user computer D to participate in the session. User computer D may accept the invitation to join the session. 
[0124] User computer A may permit one or more other member computers to control the session. In one example, user computer A may start playing a movie and may delegate control over the movie to user computers B and D, for example, by using control commands (e.g., via control buttons 404 of FIG. 4). In another example, user computer A may start editing a digital data document and may delegate control over the document to user computers B and D. As a result of the play or edit command, data sharing software in the computers of all the participants of the session may start downloading from the shared memory location of content serving device. While the movie is played or while the data document is being edited, user computer C may invite user computer E to participate in the session. Since the control commands of the data sharing software may refer each computer to the current shared frame, user computer E may start watching the movie from the current played frame or may participate in the editing at the current state of the data document. 

generating, by the one or more processors, the collaborative communication session between the first electronic device and the second electronic device in response to the request, the collaborative communication session including a state of 

[0039] The coordinating device may transmit the single coherent global chain of commands to all computers sharing the digital data. Each of the multiple computers may then implement the global chain of commands locally on the version of the document stored or streamed thereon. Accordingly, each document on each connected computer may be modified in substantially the same and synchronized manner, e.g., by the same global chain of commands. 
[0040] In some embodiments, all computers may be given equal priority to control the shared digital data. In other embodiments, there may be a hierarchy of priority in which some computers have greater control than others. For example, if the coordinating device receives two contradictory commands from separate computers simultaneously or within a predetermined time interval, the central coordinating device may execute the command received from the computer with relatively higher priority and may discard the command received from the computer with relatively lower priority. 
[0041] The shared digital data may be displayed on each user computer using standard or specific-purpose display software, such as, for example, a text editor for text documents, a photo editor for image documents, and/or a media player for video files. The shared digital data may be provided by a digital data provider, such as an Internet, media or data server. 
[0042] Other types of sensory or digital data which may optionally be edited and displayed in a synchronized manner according to other embodiments of the present invention may include, but are not limited to, image data, music or other audio data, text files, and the like. Image data may optionally 
 
updating, by the one or more processors, the one or more tool state variables corresponding to the state of editing tools of the first instantiation of the printed product editor in the database (e.g. when a first user sends commands to edit a document, the coordinating device updates a buffer with the received commands and performs control of blocking, annulling or discarding modification commands from the second computer.  If a command is entered from a first computer that is mutually exclusive that blocks other commands, the input of commands are blocked on the second computer, which is disclosed in ¶ [57], [59]-[61] and [91].); and 

[0057] Generally, coordinating server 110 may process each command, in turn, in the order in which it is received from computers 140 and 150. Each edit may trigger a "black-out" or "lock-out" period during which no other commands pertaining to the same document region or type of edit may be accepted or executed on the shared document. The lock-out period may be, for example, the approximate time it takes for module 115 to analyze the respective commands from computers 140 and 150 to determine if a preceding or subsequent command is mutually exclusive or coherent. Alternatively, the lock-out period may be the approximate time it takes for all computers 140 and 150 to execute the global command that triggered the lock-out period in their respective versions of the shared digital data. During the lock-out period, commands received from computers 140 and 150 pertaining to the same document sub-region or the same type of edit may be blocked, annulled or discarded. In one embodiment, the user computer that sent the command that triggered the black-out period may have exclusive rights to edit the shared document during this period since the changes, generated by the user, are already implemented in that user computer's local version of the document. 

[0059] In one embodiment, when respective commands from computers 140 and 150 are mutually exclusive, coordinating device 110 may "lock-in" to one computer 140, e.g., giving that computer exclusive permission to modify a portion or the entirety of the shared data and/or "locking-out" the other connected computer(s) 150, e.g., restricting the computer(s) from modifying the same portion or the entirety of the shared data. Coordinating device 110 may automatically lock-out computers from modifying a region or the entirety of a document or a layer or page thereof after a command is received associated with that region. 
[0060] Computing module 115 may give one of computers 140 and 150 editing permissions, for example, based on the first computer from which an edit command is received or transmitted, the first computer to request to lock-in to have exclusive rights to edit a portion or the entire document, a priority level associated with each computer (e.g., a teacher computer may override or interfere with edits in a locked region of a student computer) a security or password permissions, or other criteria. 
[0061] In one embodiment, a computer that is locked-out from editing a region of a shared digital data document cannot enter changes into its local version of the document. For example, a user on a locked-out computer may not select a cursor location or highlight text or image objects within the locked-out region. A digital data document protect operation may be executed on the locked region or the entire digital data document. Alternatively, a user may enter changes to his/her local version of the digital data but cannot enter the changes into the shared global version of the digital data. The user may make changes locally and then enter a submit button or designated key to submit the local changes to coordinating device 110, and, if the edits relate to a region from which the computer is locked-out, coordinating device 110 may reject or annul the command and, optionally, send a message to the locked-out computer, e.g., reading "Lock-out: your edit is not entered." If the user of the locked-out computer selects an "OK" button, the user indicates that the message is received, or if a predetermined time passes, the local edits that were not globally entered may be automatically deleted from the local version of the user 
[0062] In one embodiment, one user computer 140 may lock-out other user computer(s) 150. In some embodiments, only some users, e.g., with sufficient priority, password, or security permission, or an initiator of a group session, may lock-out other computers. Alternatively, any user computer may lock out any other user computer(s). User computer 140 may lock-out other user computer(s) or 150 automatically, e.g., by modifying the content of the shared digital data or manually, e.g., by entering a lock-in key to lock-in or a lock-out key to lock out other computers. In some embodiments, a user may select which user computer(s) 150 to lock out. In one embodiment, a user may lock out only other users with an equivalent and/or lower security or priority levels. 



[0090] Code 175 may provide shared digital data 155 by way of standard or specific-purpose display software, such as a text editor for text documents, a photo editor for image documents, and/or a media player for video files. 
[0091] Code 180 may execute a set of global commands on the shared digital data 155 in unison for synchronizing edits among connected computer 140 and 150. When coordinating device 110 is a remote device separate from computer 140 and 150, code 180 may be relatively simple and may be used, for example, only to transmit edit requests to coordinating device 110 and to receive the global edits from coordinating device 110 and implement them to modify shared digital data 155. However, when computer 140 and/or other computer(s) 150 coordinate edits in a peer to peer implementation, the computer(s) themselves are the coordinating device(s) 110. In this embodiment, code 180 stored on coordinating computer(s) 140 and/or 150 may include complex logic for timing, buffering, determining which commands to execute and which to annul, the order of the commands, similarities and differences between commands and data content, such as, if respective commands are coherent or mutually exclusive, and/or other logic described in reference to computing module 115 of FIG. 1. Code 175 and code 180 may be loaded and stored in memory unit(s) 148 or 158 of computers 140 

synchronizing, by the one or more processors, a state of editing tools of the second instantiation of the printed product editor in response to the updating (e.g. the coordinating device synchs the other computer by blocking certain actions based on the actions performed by the first computer that are mutually exclusive, which is disclosed in ¶ [57], [59]-[61] and [91].).  

	However, Zarom fails to specifically teach the features of the collaborative communication session including a state of editing tools selected in the first instantiation of the printed product editor for editing content included in the printed product; updating, by one or more processors, the one or more tool state variables corresponding to the state of editing tools selected in the first instantiation of the printed produce editor in the database; and synchronizing, by one or more processors, a state of editing tools of the second instantiation of the printed product editor to display, in the second instantiation, the editing tools selected in the first instantiation, in response to the updating.
	However, this is well known in the art as evidenced by Milvaney.  Similar to the primary reference, Milvaney discloses user collaborating on editing a document that can be printed (same field of endeavor or reasonably pertinent to the problem).    

Milvaney discloses the collaborative communication session including a state of editing tools selected in the first instantiation of the printed product editor for editing content included in the printed product (e.g. the invention discloses collaborating on 

[0024] Once a change is made to a shared document, the change may be stored in the document and/or be made available for viewing in a substantially real-time manner to other users. Such `instantaneous` or substantially real-time modifications and revisions can be used to facilitate collaborative workflows, but can also present challenges for users as they endeavor to maintain an up-to-date awareness of the status of content portions in the document. It should be understood that electronic content (also referred to interchangeably as `document(s)` throughout this application) being developed collaboratively include any activity in which multiple machines operate together autonomously, or as directed by humans, to process information, including electronic content. Processing the information may include the activities of acquiring the information, augmenting the information (e.g., via the addition of meta-data, such as comments), sorting the information, changing the information, deleting the information, rendering the information, aggregating the information from multiple sources, transforming the information from one form to another, and deriving new information from previously-existing information. One example of a collaborative process is the cooperation of multiple authors to draft content and reviewers to view, comment on, and make changes to a document as part of a shared review activity. 

[0030] As will be described in further detail below, in different implementations, one or more users can modify different portions over time and contribute to the evolution and development of a document. Thus, a document may undergo a wide 

[0033] As noted earlier, the system can include provisions for notifying or communicating to a user various modifications that have been made to a document. A second user interface ("second interface") 158, labeled here as "Significant Modification Events" is one type of such a notification. In one implementation, modification events can be shown in order of their degree of relevance for the user as determined by the system, which will be discussed in further detail below. In other implementations, the list may be shown in order of the modification's occurrence in the document or the date it was added. In some other implementations, there may instead be a listing of the documents that have been determined as most relevant to the current user, and/or a more simplified notification as to whether any of these documents have been edited since last accessed. 

[0034] It should also be understood that while various examples presented herein identify changes made to documents as a whole, 


    PNG
    media_image1.png
    503
    329
    media_image1.png
    Greyscale


[0042] Thus, in different implementations, a machine learning model can be developed that is configured to predict with high confidence, precision, and recall whether a modification event is likely to be of relevance to a specific user. The ML model can then be applied to provide a user experience that guides the user to view the edited content or pursue other edit management options if the model's prediction was correct. In some implementations, the ML model can obtain reinforcement signals 

[0043] The first system 200 of FIG. 2 offers one example of an initial model training paradigm. In different implementations, an initial model can serve as a baseline that facilitates the collection of additional and/or more relevant training data, permitting further development and improvement of the model. Generally, the stages of an interaction event (which encompasses a modification event) can include opening or otherwise accessing electronic content, viewing or scrolling through specific pieces of content, clicking or repositioning the location of the cursor (e.g., via a mouse) within the content, entering, deleting, or changing text or any other data in specific sections of the electronic content, highlighting or selecting a portion of the electronic document, interacting with menu options associated with edits, and/or manipulating the data in any other manner. Each of these aspects can be divided and classified into discrete events that may be identified individually or collectively as an interaction event, which can in some implementations elicit the presentation of a native control, such as a graphical UI, or GUI. 

[0047] In different implementations, the training event supplementor 230 can also be configured to receive one or more key signals associated with a content item and/or end-users, including but not limited to content portion data 232 and user relationship data 234. As noted earlier, a range of key signals can be used to determine whether a modification to a particular 



[0070] Furthermore, some implementations of the notification can include provisions for quick-identification of the relative relevance of modifications in the document. In this example, the relevance legend 668 serves as a reference key, and distinguishes between "Changes most relevant to you" and "All other changes" (implementing one of the relevance models described earlier). The legend allows readers to readily and easily scan a document and observe where changes have been made while at the same time--if they so choose--only directly engaging with the changes that are distinguished as most relevant per the relevance legend 668 (see for example, a low relevance edit 672 and a high relevance edit 674). As noted earlier, in other examples, the presentation of changes (whether 


updating, by one or more processors, the one or more tool state variables corresponding to the state of editing tools selected in the first instantiation of the printed produce editor in the database (e.g. When a user inputs a modification, the event store is able to store this information in order to update the editing commands or tools used to edit the document, which is disclosed in ¶ [70] above and [44].); and

[0044] In FIG. 2, a first end-user 250 and a second end-user 260 are depicted. For purposes of simplicity, the first end-user 250 can be understood to be a modifier of a content portion in this example, and the second end-user 260 is a candidate receiver or reviewer of the content portion (i.e., who would be a potential recipient of the modification notification). The first end-user 250 can access various electronic content portions via an application 202 available through a first device and/or a cloud network connection. In some implementations, during their access of an electronic content, one or more content portions can be modified by the first end-user 250, which are each identified as a modification event 206. The modification event 206 can be conveyed or received by a storage or event store 210. Over previous, simultaneous, or subsequent periods of time, the second-end user 260 can also be recorded as accessing the same electronic content via application 204. The accessing of the document itself is a type of interaction event.
 
synchronizing, by one or more processors, a state of editing tools of the second instantiation of the printed product editor to display, in the second instantiation, the editing tools selected in the first instantiation, in response to the updating (e.g. the second user is able to see real-time edits of a document, which is disclosed in ¶ [24] 

[0056] Each modification event can be recorded and conveyed to an event store 410, and saved in a modification event store 412. One or more of the modification events 414 captured or collected by the modification event store 412 can then be sent to a modification event evaluator 420. The modification event evaluator 420 is configured to receive an array of information, including content object data 232 (see FIG. 2), data generated by the event relevance model 340 (see FIG. 3), and/or user relationship data 234 (see FIG. 2) which can help filter the low-relevance modification events from the high-relevance modification events. It can be appreciated that the relevance outcome is dependent on the identity of the potential receiver or candidate for the modification notification. Thus, the modification event evaluator 420 can also receive one or more candidate user identifiers 422 along with the event details in order to determine with specificity the relevance of the event for a particular (unique) candidate user. 
[0057] The modification event evaluator 420 can then yield an assessment of the likelihood of relevance of the event to a specific candidate as a relevant modification data item 424. In some implementations, a relevant modification notifier 430 can be configured to receive an indication that an event was relevant via the transmission of the relevant modification data item 424. The relevant modification notifier 430, upon receipt of the relevant modification data item 424, can further be configured to generate and transmit a modification notification 432 to a third end-user 470 for whom the modification event was deemed to be of particular relevance. In response, the third end-user 470 can access the content and information related to the modification via an application 434. 



However, the combination above fails to specifically teach the feature of synchronizing, by the one or more processors, a state of editing tools of the second instantiation of the printed product editor to display, in the second instantiation, a selection of the same editing tools selected in the first instantiation, in response to the updating.
However, this is well known in the art as evidenced by Lemonik.  Similar to the primary reference, Lemonik discloses having collaborators edit a document (same field of endeavor or reasonably pertinent to the problem).    
Lemonik discloses synchronizing, by the one or more processors, a state of editing tools of the second instantiation of the printed product editor to display, in the 


    PNG
    media_image2.png
    508
    375
    media_image2.png
    Greyscale





[0022] Page 102 is shown as having a toolbar 112 near its top edge which may display browser buttons and a search box for entering search queries in a familiar manner. Below the toolbar 112, there is displayed chrome 114 such as in the form of pull down menus and selectable icons that may cause formatting changes to be made to the document that is being edited in the browser page 102. Additional chrome such as scrollbar 118 may be provided where the document is larger than the viewport that will fit on the page 102. A handle on the scrollbar 118 may be selected by a user to bring other portions of the document into view at one time. As described below, the system may follow a model-view-controller arrangement, so that a model of the document may be stored on a client device, and may be rendered to a document object model (DOM) that may then be displayed on the page 102. Where the document is much larger than the viewport, it may be more efficient to render only a portion of the document at or around the viewport, and to defer rendering or even downloading from the server to the client, the remainder of the document model. 
[0023] In this particular example, the users of page 102, page 104, and page 106 are all editing the newsletter furiously to meet an impending deadline. As such, each of them has their cursor located at a different portion of the document from the 

[0084] FIG. 5A shows an example screenshot of a word processor that is implementing a collaborative editing session. In this example, there are three users looking at a resume of Joseph Smith and typing comments at the bottom of the resume. The particular screenshot shown here is a page user named kroberts, as indicated by the fact that an cursor in the middle of the three lines near the bottom of the resume is not accompanied by a flag with a name to it. Presumably, the local user (kroberts here) does not need to see her own name next to her cursor, and also by omitting the flag, the cursor stands out more prominently as compared to the other cursors that look more like each other. The other users, James Pattison and a user named otazi are typing at the same time as kroberts such that if the figure were animated, one would see the three vertical cursor bars moving across the page from left-to-right almost in unison. Each update to the DOM from which the document is generated may occur frequently (e.g., multiple times per second), and may include one to several characters, depending on a typing speed of the particular user. 

[0085] Also, a chat box is provided to a right side of the page, where the users may type comments as they move along, where those comments will not be included on the document itself. For example, as shown here, in a collaborative editing environment, one of the users may request that the other users perform certain actions. As one example, a first user may request that other users review and edit particular paragraphs in the document while the first user reviews and edits other paragraphs. 

Therefore, in view of Lemonik, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of synchronizing, by the one or more processors, a state of editing tools of the second instantiation of the printed product editor to display, in the second instantiation, a selection of the same editing tools selected in the first instantiation, in response to the updating, incorporated in the device of Zarom, as modified by Milvaney, in order to provide a collaborative environment to perform edits to a document , which avoid edit collisions that may occur based on allowing feedback from the editors (as stated in Lemonik ‘339 ¶ [04]-[06]).  


Re claim 2: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above. 
Zarom discloses the computer-implemented method of claim 1, the collaborative communication session including a state of editing tools of the second instantiation of the printed product editor (e.g. the coordinating device contains commands used by both the first computer and the second computer in order to edit a document, which is disclosed in ¶ [39]-[42].), 
the method further comprising: 
detecting that the state of editing tools of the second instantiation of the printed product editor is different than the state of editing tools selected in the first instantiation of the printed product editor (e.g. the coordinating device can determine the different or same commands selected by the first and second computers in order to determine if 
synchronizing the state of editing tools of the second instantiation of the printed product editor based on the updated one or more tool state variables corresponding to the state of editing tools selected in the first instantiation of the printed product editor in response to the detecting (e.g. the commands in the second computer can be allowed or blocked based on the commands utilized by the first computer in order to not perform a conflicting edit to a document, which is disclosed in ¶ [57], [59]-[61] and [91].).  

Re claim 3: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above. 
Zarom discloses the computer-implemented method of claim 1, further comprising:
storing, in the database, one or more content state variables corresponding to one or more design elements included in a product design configured to be manipulated by the printed product editor (e.g. the coordinating device or server stores digital data that can be modified by the editing commands utilized by the user computers, which is disclosed in ¶ [50].  ¶ [63] discloses an example of changing a color of a document.); 

[0050] Shared digital data may be stored locally in computers 140 and 150, for example, in their respective memory units 148 and 158, and optionally may also be stored remotely in coordinating device 110 or in digital data server 130, in their respective memory units 118 and 138. The shared digital data may include, for example, web pages, text documents, multimedia documents, images, movies and/or games. Each set of shared digital data may be a document or file composed of one or more 

[0063] In some embodiments, a user may select or draw a lock-out region. For example, a user operating computer 140 may indicate a region of a shared digital data document for which they request temporary exclusive editing rights. The user may indicate the region on display 144 using input device 142, such as a keyboard for entering coordinates or a mouse for highlighting or drawing a region, such as a circle or rectangle. If the region indicated overlaps another region already being edited by another user, module 115 or another local command module may indicate this to the requesting user. The module may display the available portion of the requested region that the user may edit, the unavailable portion of the requested region, and/or the entire portion of the region already being edited by other user(s), e.g., highlighted in respective colors, on the requesting user's version of the shared document. In another embodiment, when a portion or the entirety of the requested region is already being edited, the requesting computer 140 may be placed in a queue and automatically informed, e.g., by a message reading "You may now enter your edits," and may be given exclusive access when the region becomes available for editing.

updating, in the database, the one or more content state variables corresponding to the state of design elements of the first instantiation of the printed product editor (e.g. when a user from the first computer makes an edit, this edit command is recorded in the coordinating device, which is disclosed in ¶ [51]); and

[0051] The plurality of computers 140 and 150 may be independently operable computers, e.g., each controlled by respective user. Computers 140 and 150 may independently modify 

synchronizing a state of design elements of the second instantiation of the printed product editor in response to the updating (e.g. based on the received commands from the first computer that are stored at the coordinating device, the commands at the second user computer are blocked or annulled by the coordination of the coordinating device, which is disclosed in ¶ [51]-[53] above.).  

Re claim 4: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above.
Zarom discloses the computer-implemented method of claim 3, further comprising: 
updating, in the database, at least one of the one or more tool state variables corresponding to the state of editing tools or the one or more content state variables corresponding to the state of design elements of the second instantiation of the printed product editor (e.g. when the first user at the first computer enters commands in relation to the editing of the digital data, the coordinating device sends commands to block or annul the commands of the second user computer that may be mutually exclusive.  In addition, the commands sent from the second computer at the coordinating device may be ignored or deleted at the coordinating device if they in conflict, which is disclosed in ¶ [51]-[53] above); and 
synchronizing at least one of the state of editing tools or the state of design elements selected in the first instantiation of the printed product editor in response to 

[0059] In one embodiment, when respective commands from computers 140 and 150 are mutually exclusive, coordinating device 110 may "lock-in" to one computer 140, e.g., giving that computer exclusive permission to modify a portion or the entirety of the shared data and/or "locking-out" the other connected computer(s) 150, e.g., restricting the computer(s) from modifying the same portion or the entirety of the shared data. Coordinating device 110 may automatically lock-out computers from modifying a region or the entirety of a document or a layer or page thereof after a command is received associated with that region. 
[0060] Computing module 115 may give one of computers 140 and 150 editing permissions, for example, based on the first computer from which an edit command is received or transmitted, the first computer to request to lock-in to have exclusive rights to edit a portion or the entire document, a priority level associated with each computer (e.g., a teacher computer may override or interfere with edits in a locked region of a student computer) a security or password permissions, or other criteria. 
[0061] In one embodiment, a computer that is locked-out from editing a region of a shared digital data document cannot enter changes into its local version of the document. For example, a user on a locked-out computer may not select a cursor location or highlight text or image objects within the locked-out region. A digital data document protect operation may be executed on the locked region or the entire digital data document. Alternatively, a user may enter changes to his/her local version 
[0062] In one embodiment, one user computer 140 may lock-out other user computer(s) 150. In some embodiments, only some users, e.g., with sufficient priority, password, or security permission, or an initiator of a group session, may lock-out other computers. Alternatively, any user computer may lock out any other user computer(s). User computer 140 may lock-out other user computer(s) or 150 automatically, e.g., by modifying the content of the shared digital data or manually, e.g., by entering a lock-in key to lock-in or a lock-out key to lock out other computers. In some embodiments, a user may select which user computer(s) 150 to lock out. In one embodiment, a user may lock out only other users with an equivalent and/or lower security or priority levels. 
[0063] In some embodiments, a user may select or draw a lock-out region. For example, a user operating computer 140 may indicate a region of a shared digital data document for which they request temporary exclusive editing rights. The user may indicate the region on display 144 using input device 142, such as a keyboard for entering coordinates or a mouse for highlighting or drawing a region, such as a circle or rectangle. If the region indicated overlaps another region already being edited by another user, module 115 or another local command module may indicate this to the requesting user. The module may display the available portion of the requested region that the user may edit, the unavailable portion of the requested region, and/or the entire portion of the region already being edited by other user(s), e.g., highlighted in respective colors, on the requesting user's version of the shared document. In another embodiment, when a portion or the entirety of the requested region is already being edited, the requesting computer 140 may be placed in a queue and automatically informed, e.g., by a 


Re claim 5: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above. 
Zarom discloses the computer-implemented method of claim 4, 
wherein updating the at least one of the one or more tool state variables corresponding to the state of editing tools of the second instantiation of the printed product editor comprises selectively updating the at least one of the one or more tool state variables corresponding to a state of a subset of the editing tools (e.g. based on the actions of the first user of the first user computer, a second computer is locked out from selecting a region of a document for highlight.  The highlight of the region can be considered as a subset of the editing tools used to edit a document.  A second user is not able to perform edits to the digital document based on the lock out, which is disclosed in ¶ [59]-[62].), and 

[0059] In one embodiment, when respective commands from computers 140 and 150 are mutually exclusive, coordinating device 110 may "lock-in" to one computer 140, e.g., giving that computer exclusive permission to modify a portion or the entirety of the shared data and/or "locking-out" the other connected computer(s) 150, e.g., restricting the computer(s) from modifying the same portion or the entirety of the shared data. Coordinating device 110 may automatically lock-out computers from modifying a region or the entirety of a document or a layer or page thereof after a command is received associated with that region. 

[0061] In one embodiment, a computer that is locked-out from editing a region of a shared digital data document cannot enter changes into its local version of the document. For example, a user on a locked-out computer may not select a cursor location or highlight text or image objects within the locked-out region. A digital data document protect operation may be executed on the locked region or the entire digital data document. Alternatively, a user may enter changes to his/her local version of the digital data but cannot enter the changes into the shared global version of the digital data. The user may make changes locally and then enter a submit button or designated key to submit the local changes to coordinating device 110, and, if the edits relate to a region from which the computer is locked-out, coordinating device 110 may reject or annul the command and, optionally, send a message to the locked-out computer, e.g., reading "Lock-out: your edit is not entered." If the user of the locked-out computer selects an "OK" button, the user indicates that the message is received, or if a predetermined time passes, the local edits that were not globally entered may be automatically deleted from the local version of the user document. In another embodiment, the user may manually delete the rejected edits. 
[0062] In one embodiment, one user computer 140 may lock-out other user computer(s) 150. In some embodiments, only some users, e.g., with sufficient priority, password, or security permission, or an initiator of a group session, may lock-out other computers. Alternatively, any user computer may lock out any other user computer(s). User computer 140 may lock-out other user computer(s) or 150 automatically, e.g., by modifying the content of the shared digital data or manually, e.g., by entering a lock-in key to lock-in or a lock-out key to lock out other computers. In some embodiments, a user may select which user computer(s) 150 to lock out. In one embodiment, a user may lock out only other users with an equivalent and/or lower security or priority levels. 

wherein synchronizing the at least one of the state of editing tools comprises selectively synchronizing the at least one of the one or more tool state variables corresponding to the state of the subset of the editing tools (e.g. the second user’s computer reflects the coordinating device’s blockage of selecting and/or highlighting a part of a digital document for editing, which is disclosed in ¶ [59]-[63] above.).  


Re claim 6: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above.Zarom discloses the computer-implemented method of claim 1, further comprising: 
integrating at least one of a text session, a phone call session, or a video session with the collaborative communication session (e.g. the users can collaborate in modifying a text or video, which is explained in ¶ [19] and [20].).  

[0019] According to some embodiments of the present invention, whenever one of the controllers performs one of these commands, the command may be transferred to all the other members of the session using, for example, HTTP protocol (for a web site implementation) or a peer-to-peer protocol (for a peer to peer implementation). The command may cause the video/audio/text content to be simultaneously or uniformly altered in all the computers of the members of the session. It should be understood that these commands are given as examples only, and other commands may be also provided by the system and method of the present invention. 
[0020] According to other embodiments of the present invention, data content may be stored in one or more content service devices. The current played content may be transmitted from the 


Re claim 7: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above. 
Zarom discloses the computer-implemented method of claim 1, wherein the collaborative communication session is a web browser-based session (e.g. the collaboration session for editing a document can occur within a browser, which is disclosed in ¶ [88].).

[0088] User computer 140 may operate processor(s) 146 to load a digital data sharing display 160. In a web site implementation, data sharing display 160 may be a web page viewed with a web browser 170 from digital data server 130, such as a web host, e.g., provided over network 120. In a peer to peer implementation, data sharing display 160 may be provided by a data sharing application installed on one or all connected computers 140 and 150.   


Re claim 8: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above. 


[0110] Display 400 may include one or more control buttons 404, for operating the control commands. When the content is audio or video, control buttons may include for example play, rewind, forward and stop. When the content is a multipage document, control buttons may be, for example, start, to start displaying the document, next for going to the next page, previous for going to the previous page and go-to for jumping to a specific page. Control commands may be sent over a peer to peer protocol although they may alternatively be sent through a central server. Control commands also include the commands for inviting other member for the sessions and for delegating control of the session to other member computers. Control buttons for delegating control of the session are preferably available only for the initiator of the session.   


Re claim 9: Zarom discloses a server for co-editing a design for a printed product, the server comprising:
a memory storing non-transitory computer executable instructions; and a computer processor interfacing with the user interface and the memory (e.g. the coordinating device contains a CPU within a processor that executes instructions stored with memory, which is disclosed in ¶ [49].),

[0049] Coordinating device 110, digital data server 130 and user computers 140 and 150 may include one or more controller(s) or 
 
wherein the computer processor is configured to execute the non-transitory computer executable instructions to: 
store one or more tool state variables corresponding to editing tools included in a printed product editor in a database (e.g. the coordinating device stores a set of global commands that are transmitted from the coordinating device to the user computers that will edit a document, which is disclosed in ¶ [52] and [53] above.); 
receive, from a first electronic device executing a first instantiation of the printed product editor, a request for a collaborative communication session with a second electronic device executing a second instantiation of the printed product editor (e.g. the initiator computer sends a request to a coordinating device to initiate a session to edit a document with another computer, which is disclosed in ¶ [16]-[18] and [120]-[122] above.  The second computer receives the commands used to modify a document, which is disclosed in ¶ [52] and [53] above.); 
generate the collaborative communication session between the first electronic device and the second electronic device in response to the request, the collaborative 
update the one or more tool state variables corresponding to the state of editing tools of the first instantiation of the printed product editor in the database (e.g. when a first user sends commands to edit a document, the coordinating device updates a buffer with the received commands and performs control of blocking, annulling or discarding modification commands from the second computer.  If a command is entered from a first computer that is mutually exclusive that blocks other commands, the input of commands are blocked on the second computer, which is disclosed in ¶ [57], [59]-[61] and [91] above.); and
synchronize a state of editing tools of the second instantiation of the printed product editor in response to the updating (e.g. the coordinating device synchs the other computer by blocking certain actions based on the actions performed by the first computer that are mutually exclusive, which is disclosed in ¶ [57], [59]-[61] and [91] above.). 

However, Zarom fails to specifically teach the features of the collaborative communication session including a state of editing tools selected in the first instantiation of the printed product editor for editing content included in the printed product; updating 
	However, this is well known in the art as evidenced by Milvaney.  Similar to the primary reference, Milvaney discloses user collaborating on editing a document that can be printed (same field of endeavor or reasonably pertinent to the problem).    

Milvaney discloses the collaborative communication session including a state of editing tools selected in the first instantiation of the printed product editor for editing content included in the printed product (e.g. the invention discloses collaborating on editing a document, which is disclosed in ¶ [24] and [70].  When a user or users edit a document, a user can be shown a list or plural edits that have been performed on the document by viewing an edit list or clicking on a part of a document to see the edit details, which is disclosed in ¶ [30], [33] and [70].  As seen in figure 1D, the user can utilize menu options, such as the font or other character styling options.  These selections can be reflected as modifications that have occurred to a certain section of a document, which is disclosed in ¶ [44] and [47].); 

updating the one or more tool state variables corresponding to the state of editing tools selected in the first instantiation of the printed produce editor in the database (e.g. When a user inputs a modification, the event store is able to store this information in 

synchronizing, by one or more processors, a state of editing tools of the second instantiation of the printed product editor to display, in the second instantiation, the editing tools selected in the first instantiation, in response to the updating (e.g. the second user is able to see real-time edits of a document, which is disclosed in ¶ [24] above.  When a document is edited, the users can access a modification list of edits that have occurred to a document, which is shown in ¶ [70] above.  The electric store along with the notification module can be used to notify another user as to relevant modifications that a first user has performed.  This second user along with a first user can receive relevant information, which is disclosed in ¶ [56] and [57] above.).

Therefore, in view of Milvaney, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the collaborative communication session including a state of editing tools selected in the first instantiation of the printed product editor for editing content included in the printed product; updating the one or more tool state variables corresponding to the state of editing tools selected in the first instantiation of the printed produce editor in the database; and synchronizing a state of editing tools of the second instantiation of the printed product editor to display, in the second instantiation, the editing tools selected in the first instantiation, in response to the updating, incorporated in the device of Zarom, in order to maintain 
However, the combination above fails to specifically teach the feature of synchronize a state of editing tools of the second instantiation of the printed product editor to display, in the second instantiation, a selection of the same editing tools selected in the first instantiation, in response to the updating.

However, this is well known in the art as evidenced by Lemonik.  Similar to the primary reference, Lemonik discloses having collaborators edit a document (same field of endeavor or reasonably pertinent to the problem).    
Lemonik discloses synchronize a state of editing tools of the second instantiation of the printed product editor to display, in the second instantiation, a selection of the same editing tools selected in the first instantiation, in response to the updating (e.g. figure 1 discloses multiple users that can view a document at the same time in a browser and view selectable icons that can be used for editors, which is disclosed in ¶ [21]-[23].  As seen in figure 5A below, an edit or styling of the font and the margin selected is shown to the users that are viewing the documents, which the display is described in ¶ [84] and [85].  Lastly, a user can make a comment about the edit made at a particular location or ask for an edit to be made at a particular cursor location.).

Therefore, in view of Lemonik, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of synchronize a state of editing tools of the second instantiation of the printed product editor to display, in the second 

 
Re claim 10: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above. 
Claim 10 is similar to claim 2 above.  Please refer to the rationale of claim 2 for the rejection of claim 10.  

Re claim 11: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above.
Claim 11 is similar to claim 3 above.  Please refer to the rationale of claim 3 for the rejection of claim 11.

Re claim 12: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above.
Claim 12 is similar to claim 4 above.  Please refer to the rationale of claim 4 for the rejection of claim 12.


Claim 13 is similar to claim 5 above.  Please refer to the rationale of claim 5 for the rejection of claim 13.

Re claim 14: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above.
Claim 14 is similar to claim 6 above.  Please refer to the rationale of claim 6 for the rejection of claim 14.

Re claim 15. The teachings of Zarom in view of Milvaney and Lemonik are disclosed above.
Claim 15 is similar to claim 7 above.  Please refer to the rationale of claim 7 for the rejection of claim 15.

Re claim 16: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above.
Claim 16 is similar to claim 8 above.  Please refer to the rationale of claim 8 for the rejection of claim 16.

Re claim 17: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above.


Re claim 18: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above.
Claim 18 is similar to claim 2 above.  Please refer to the rationale of claim 2 for the rejection of claim 18.

Re claim 19: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above.
Claim 19 is similar to claim 3 above.  Please refer to the rationale of claim 3 for the rejection of claim 19.

Re claim 20: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above.
Claim 20 is similar to claim 4 above.  Please refer to the rationale of claim 4 for the rejection of claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hon discloses collaborating on a document.
Snook and Berger allows multiple users to collaborate on a document.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/Primary Examiner, Art Unit 2672